Case: 4:20-cr-00630-AGF-DDN Doc. #: 14 Filed: 10/07/20 Page: 1 of 3 PageID #: 37




                              UNITED STATES DISTRICT COURT                     SUPP~~
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
                                                                                    OCT 7 ZQ20
 UNITED STATES OF AMERICA,                          ).                             U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                                    )                                   ST. LOUIS
 Plaintiff,                                         )
                                                    ),,------~~~~~~~~~~~-

 v.                                                )

 DALTON CULP,
                                                   )
                                                   )
                                                         4:20CR630 AGFIDDN
 CORY CULP, and                                    )
 KYLE STOLBERG,                                    )
                                                   )
 Defendants.

                                         INDICTMENT

                                            COUNTl

        The Grand Jury charges that:

        On or about June 26, 2020, in Marion County, within the Eastern District of Missouri,

                                            DALTON CULP,

the Defendant herein, did steal and unlawfully take and carry away from the inventory and

premises of Farm and Home, a federal firearms licensee, firearms that had traveled in interstate

or foreign commerce.

        In violation of Title 18, United States Code, Section 922(u).

                                            COUNT2

        The Grand Jury further charges that:

        On or about September 3, 2020, in Marion County, within the Eastern District of

Missouri,

                                            DALTON CULP,
Case: 4:20-cr-00630-AGF-DDN Doc. #: 14 Filed: 10/07/20 Page: 2 of 3 PageID #: 38




the Defendant herein, knowingly possessed a firearm, knowing and having reasonable cause to
       '              (




believe the firearm was stolen, and the firearm previously traveled in interstate or foreign

commerce during or prior to being in the Defendant's possession.

           In violation of Title 18, United States Code, Section 9220).

                                               COUNT3

           The Grand Jury further charges that:

           On or about September 3, 2020, in Marion County, within the Eastern District of

Missouri,

                                               DALTON CULP,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one

year, and the firearm previously traveled in interstate or foreign commerce during or prior to

being in the Defendant's possession.

           In violation of Title 18, United States Code, Section 922(g)(l).

                                               COUNT4

           The Grand Jury further charges that:

           On or about September 3, 2020, in Marion County, within the Eastern District of

Missouri,

                                                  CORY CULP,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one

year, and the firearm previously traveled in interstate or foreign commerce during or prior to

being in the Defendant's possession.
Case: 4:20-cr-00630-AGF-DDN Doc. #: 14 Filed: 10/07/20 Page: 3 of 3 PageID #: 39




       In violation of Title 18, United States Code, Section 922(g)(l ).

                                            COUNTS

       The Grand Jury further charges that:

       On or about September 3, 2020, in Marion Co1;1nty, within the Eastern District of

Missouri,

                                          KYLE STOLBERG,

the Defendant herein, knowingly possessed a firearm, knowing and having reasonable cause to

believe the firearm was stolen, and the firearm previously traveled in interstate or foreign

commerce dll;ring or prior to being in the Defendant's possession.

       In violation of Title 18, United States Code, Section 922G).




                                              A TRUE BILL.


                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney


DONALDS. BOYCE, #6282562IL
Assistant United States Attorney
